Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 02/10/2021 was filed for Application Number 17172945. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As per claim 1 , the limitation " an operation controller configured to generate combined data by adding dummy data to the write data having a size less than a program unit size of the memory device " (in line(s) 8 ) renders the claim  indefinite since it's not clear what is “having a size less than a program unit size”, is it… dummy data, the write data, or combined data? For the purposes of prior art rejection, examiner is interpreting “an operation controller configured to generate combined data by adding dummy data to the write data having a size less than a program unit size of the memory device” as “ an operation controller configured to generate combined data by adding dummy data to the write data when a size of the write data is less than a program unit size of the memory device “ . Appropriate correction/clarification is required.

Claim 1 recites the limitation " the size of the write data " (Line(s) 11 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the size of the write data " as " a size of the write data ". Appropriate correction/clarification is required.

As per claim 12, the limitation "control the memory device so that a part of write data corresponding to the write request is stored in the random area depending on whether dummy data has been stored in a sequential area, corresponding to a logical address included in the write request, among the plurality of sequential areas" (in line(s) 7 ) renders the claim indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. Additionally, overuse of punctuation (commas) makes the idea of the sentence confusing and harder to understand. What is “corresponding to a logical address included in the write request” ? what subject and verb is associated to “among the plurality of sequential areas” ?. For the purposes of prior art rejection, Examiner is interpreting the phrase " control the memory device so that a part of write data corresponding to the write request is stored in the random area depending on whether dummy data has been stored in a sequential area, corresponding to a logical address included in the write request, among the plurality of sequential areas" as " control the memory device so that a part of write data corresponding to the write request is stored in the random area depending on whether dummy data has been stored in a sequential area among the plurality of sequential areas corresponding to a logical address included in the write request, ". Appropriate correction/clarification is required.

As per claim 7 , the limitation " information about a size of the dummy data " (in line(s) 2 ) renders the claim  indefinite since it's not clear whether the limitation “a size of the dummy data” is referring to previously cited limitations “ a size of the dummy data corresponding to a difference between the size of the write data and the program unit size,”  or a different size of dummy data. For the purposes of prior art rejection, examiner is interpreting “ information about a size of the dummy data” as “ information about the size of the dummy data “ . Appropriate correction/clarification is required.

As per claim 8 , the limitation " a size of the sub-data corresponding to a size of the dummy data " (in line(s) 5 ) renders the claim indefinite since it's not clear whether the limitation “a size of the dummy data” is referring to previously cited limitations “ a size of the dummy data corresponding to a difference between the size of the write data and the program unit size,”  or a different size of dummy data. For the purposes of prior art rejection, examiner is interpreting “ a size of the sub-data corresponding to a size of the dummy data” as “ a size of the sub-data corresponding to the size of the dummy data “ . Appropriate correction/clarification is required.


As per claim 20, the limitation " a memory controller configured to acquire read data, corresponding to a read request input from the host, from at least one of the random area and a sequential area corresponding to a logical address included in the read request among the plurality of sequential areas, depending on whether the logical address included in the read request is included in the combined data information, and to provide the read data to the host. " (in line(s) 12-17 ) renders the claim indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. Additionally, overuse of punctuation (commas) makes the idea of the sentence confusing and harder to understand. What is “corresponding to a logical address included in the read request among the plurality of sequential areas”, what is “among the plurality of sequential areas”? What depends “ on whether the logical address included in the read request is included in the combined data information”. For the purposes of prior art rejection and based on specification paragraph [0130], examiner is interpreting the phrase " a memory controller configured to acquire read data, corresponding to a read request input from the host, from at least one of the random area and a sequential area corresponding to a logical address included in the read request among the plurality of sequential areas, depending on whether the logical address included in the read request is included in the combined data information, " as " a memory controller configured to acquire read data from at least one of the random area and a sequential area corresponding to a read request input from the host, where at least one of the random area and the sequential area corresponds to a logical address among the plurality of sequential areas included in the read request and where, depending on whether the logical address in the read request is included in the combined data information, the read data is provided to the host.". Appropriate correction/clarification is required.

Claim(s) 2-11 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 13-19 directly depend from claims 12 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Publication Number 2019/0114255) in view of Ou (U.S. Publication Number 2020/0073595).

As per claim 1 , Jain teaches “ 1. A storage device, comprising: a memory device including a plurality of sequential areas and a random area other than the plurality of sequential areas,” Jain [0067], [0068] (also see [0004], [0069], [0070] ) discloses a non-volatile memory which stores data as random data and as sequential data  “the plurality of sequential areas storing pieces of data corresponding to consecutive logical addresses input from a host are stored;” Jain [0054], [0061], [0066], [0077] (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length “a buffer memory device configured to temporarily store write data corresponding to a write request provided from the host;” Jain [0029], [0065] discloses RAM used as data cache or transfer buffer for host  “and store combined data information, relating to the combined data stored in the memory device, in the buffer memory device.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses received from host at which to perform program operations 
Jain does not explicitly teach “and an operation controller configured to generate combined data by adding dummy data to the write data having a size less than a program unit size of the memory device, a size of the dummy data corresponding to a difference between the size of the write data and the program unit size, store the combined data in the memory device,”
However, Ou teaches “and an operation controller configured to generate combined data by adding dummy data to the write data having a size less than a program unit size of the memory device,” Ou figure 2 elements 220A, 225A, [0012], [0021], [0029], claim 6 discloses combining of received data and dummy data to be able to program a full page data where the received data is less than a full page data (i.e. where a full page data is comparable to a program unit size of the memory device) “a size of the dummy data corresponding to a difference between the size of the write data and the program unit size,”  Ou figure 2 elements 220A, 225A, [0029], claim 6 discloses that the sum of received data size and dummy data size generates a full page data thus dummy data corresponds to a difference between the size of the received data and the full page data size “store the combined data in the memory device,” Ou figure 2 elements 220A, 225A, [0029], [0031], [0038] discloses programming received data and dummy data from buffer into a full page data of flash memory
Jain and Ou are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Ou, that his memory data programming/ writing mechanism improves performance by improving IOPS performance by reducing the data amount of dummy data to be transmitted (Ou [0011]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ou’s memory data programming/ writing mechanism in the system of Jain to improve performance by improving IOPS performance by reducing the data amount of dummy data to be transmitted.

As per claim 2 , the combination of Jain and Ou teaches “2. The storage device according to claim 1, wherein: the plurality of sequential areas are storage areas in which pieces of data respectively corresponding to logical address groups are stored, and each of the logical address groups includes consecutive logical addresses.” Jain [0054], [0061], [0066], [0077] (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length. Additionally, Jain Figure 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.

As per claim 3 , the combination of Jain and Ou teaches “3. The storage device according to claim 1, wherein the buffer memory device further stores: a sequential mapping table including information about logical addresses of pieces of data respectively stored in the plurality of sequential areas and write pointer position information indicating position information about a start logical address among the logical addresses of each of the pieces of data to be respectively stored in the plurality of sequential areas; and a random mapping table including information about a logical address of data stored in the random area.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses (i.e. both of random or sequential data) at which to perform read or write operations in the non-volatile memory array

As per claim 4 , the combination of Jain and Ou teaches “4. The storage device according to claim 3, wherein the operation controller stores the combined data based on write pointer position information of a sequential area corresponding to a logical address in the write request, among the plurality of sequential areas.” Jain [0072], [0073] discloses receiving a write command specifying LBA, length and sequential data and storing pre-padded data (i.e. received data and dummy data comparable to combined data) based on a physical address of the non-volatile memory corresponding to the LBA specified in the write request  

As per claim 5 , the combination of Jain and Ou teaches “5. The storage device according to claim 4, wherein a logical address corresponding to the write pointer position information of the sequential area corresponding to the logical address in the write request and a logical address of the combined data are consecutive addresses.” Jain [0072], [0073] discloses receiving a write command specifying LBA, length and sequential data and storing pre-padded data (i.e. received data and dummy data comparable to combined data) based on a physical address of the non-volatile memory corresponding to the LBA specified in the write request. Additionally, an initial LBA corresponding to a physical address range in the write command (i.e. LBA1) and a logical address of the pre-padded data (LBA0) are consecutive addresses

As per claim 6 , the combination of Jain and Ou teaches “6. The storage device according to claim 2, wherein the combined data information includes information about logical addresses corresponding to the dummy data among logical addresses included in a logical address group of a sequential area, the sequential area corresponding to a logical address in the write request among the plurality of sequential areas, and information about the sequential area in which the dummy data is stored.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses (i.e. both of random or sequential data) at which to perform read or write operations in the non-volatile memory array. Additionally, Jain Figures 5, 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.

As per claim 7 , the combination of Jain and Ou teaches “7. The storage device according to claim 6, wherein the combined data information further includes information about a size of the dummy data.” Jain [0063] discloses information related to pad data (i.e. tail portion or dummy data) of combined data includes size  

As per claim 8, the combination of Jain and Ou teaches “8. The storage device according to claim 2, wherein: the buffer memory device temporarily stores subsequent write data corresponding to a subsequent write request input from the host after the combined data has been stored in the memory device, and the operation controller controls the buffer memory device and the memory device so that sub-data of the subsequent write data is stored in the random area, a size of the sub-data corresponding to a size of the dummy data.” Jain Figure 6, [0061], [0063], [0065]-[0067] discloses receiving consecutive write commands/data associated with sequential locations within flash where combined data (i.e. pre-pad data and front portion of 1st data) is stored in non-volatile memory and then, a tail portion of the 1st data or dummy data is temporarily stored in RAM (buffer) in order to pre-pad a subsequent portion of received 2nd data 

As per claim 11, the combination of Jain and Ou teaches “11. The storage device according to claim 8, wherein the operation controller stores information about a logical address and a physical address of the sub-data in a random mapping table including information about a logical address of data stored in the random area.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses (i.e. both of random or sequential data) at which to perform read or write operations in the non-volatile memory array. Additionally, Jain Figures 5, 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.


Claim(s) 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Publication Number 2019/0114255) in view of Ou (U.S. Publication Number 2020/0073595) in further view of Chang (U.S. Publication Number 2012/0260149).

As per claim 9 , the combination of Jain and Ou teaches all the limitations of claim 8  from which claim 9  depends.
The combination of Jain and Ou does not explicitly teach “wherein the operation controller controls the buffer memory device and the memory device so that residual data of the subsequent write data is stored in a sequential area, corresponding to a logical address in the subsequent write request, among the plurality of sequential areas, the residual data being remaining data other than the sub-data.”
However, Chang teaches “wherein the operation controller controls the buffer memory device and the memory device so that residual data of the subsequent write data is stored in a sequential area, corresponding to a logical address in the subsequent write request, among the plurality of sequential areas, the residual data being remaining data other than the sub-data.” Chang Figure 4 elements 41 a, b, Figure 7 element 7 “DD2”, “RSA”, figure 9, [0066], [0087], [0090] (see also [0097], [0100] discloses sequential data programmed to pages where when a page does not have enough space for a last sector of write data, the last sector is partially programmed in a page and the remainder of the last sector is programmed  to an adjacent page. Additionally, Figure 7 element 7 “DD2”, “RSA” discloses that remaining data is other than dummy data.      
Jain, Ou and Chang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Chang, that his memory controller and processing method improves performance by programming data smaller than a sector without the need for significant overhead thus providing high-performance and high-efficiency operations regardless of the size of a sector (Chang [0125]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang’s memory controller and processing method in the system of Jain and Ou to improve performance by programming data smaller than a sector to a non-volatile memory without the need for significant overhead thus providing high-performance and high-efficiency operations regardless of the size of a sector.

As per claim 10 , the combination of Jain, Ou and Chang teaches “10. The storage device according to claim 9, wherein a logical address of the residual data is consecutive to a last logical address among logical addresses of the combined data.” Chang  Figure 4 elements 41 a, b, 43a, Page A, Page B, (see also [0006], [0007], [0018], [0075]) discloses residual data consecutive to a last partial sector (41a) of a previous page (Page A) where pages are pad-programmed with dummy data
The same motivation that was utilized for combining Jain, Ou and Chang as set forth in claim 9 is equally applicable to claim 10.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 14, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (U.S. Publication Number 2019/0114255).

As per claim 12 , Jain teaches “12. A storage device, comprising: a memory device including a plurality of sequential areas and a random area other than the plurality of sequential areas,”  Jain [0067], [0068] (also see [0004], [0069], [0070] ) discloses a non-volatile memory which stores data as random data and as sequential data “the plurality of sequential areas storing pieces of data corresponding to consecutive logical addresses input from a host;” Jain [0054], [0061], [0066], [0077], (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length “and a memory controller configured to receive a write request from the host” Jain Figure 1 elements 102, 114, 122, [0017] discloses controller configured to receive write commands from host “and control the memory device so that a part of write data corresponding to the write request is stored in the random area depending on whether dummy data has been stored in a sequential area, corresponding to a logical address included in the write request, among the plurality of sequential areas.” Jain Figure 7 elements 704-NO, 706, 708, 710-NO, 718, [0072]- [0075], [0077] discloses a part of received write data corresponding to a write request is stored in a random non-volatile area (710- NO, 718) depending on whether pre-padded data has been stored in a sequential non-volatile area (704-NO, 706, 708)  

As per claim 13 , Jain teaches “13. The storage device according to claim 12, wherein: the plurality of sequential areas are storage areas in which pieces of data respectively corresponding to logical address groups are stored, and each of the logical address groups includes consecutive logical addresses.” Jain [0054], [0061], [0066], [0077] (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length. Additionally, Jain Figure 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.  

As per claim 14 , Jain teaches “14. The storage device according to claim 12, wherein the memory controller comprises a buffer memory device configured to store: a sequential mapping table including information about logical addresses of pieces of data respectively stored in the plurality of sequential areas and write pointer position information indicating position information about a start logical address among logical addresses of each of the pieces of data to be respectively stored in the plurality of sequential areas, a random mapping table including information about a logical address of data stored in the random area, and combined data information including information about dummy data stored in the plurality of sequential areas.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses (i.e. both of random or sequential data) at which to perform read or write operations in the non-volatile memory array. Additionally, Jain Figures 5, 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.  

As per claim 19 , Jain teaches “19. The storage device according to claim 14, wherein: the plurality of sequential areas are storage areas in which pieces of data respectively corresponding to logical address groups are stored, each of the logical address groups includes consecutive logical addresses,” Jain [0054], [0061], [0066], [0077] (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length “and the combined data information includes information about logical addresses corresponding to the dummy data among logical addresses included in a logical address group of a sequential area, the sequential area corresponding to the logical address in the write request among the plurality of sequential areas, and information about the sequential area in which the dummy data is stored.” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses (i.e. both of random or sequential data) at which to perform read or write operations in the non-volatile memory array. Additionally, Jain Figures 5, 6, [0010], [0051], (see also [0002], [0071], claim 9) discloses the flash transfer layer manages data in terms of logical groups and sub-logical groups (or FMUs) where each of the logical sub-units has a corresponding LBA that can be used by the host device to address logical sub-units.


As per claim 20 , Jain teaches “20. A storage device, comprising: a memory device including a plurality of sequential areas and a random area other than the plurality of sequential areas,” Jain [0067], [0068] (also see [0004], [0069], [0070] ) discloses a non-volatile memory which stores data as random data and as sequential data “the plurality of sequential areas storing pieces of data corresponding to consecutive logical addresses input from a host;” Jain [0054], [0061], [0066], [0077] (also see [0052] ) discloses commands received from host indicate to store data sequentially relative to most recent data stored and to a preceding write command. Further, host issues write commands and specifies initial LBA and a number of consecutive LBAs via a length “a buffer memory device configured to store a sequential mapping table including information about logical addresses of the pieces of data respectively stored in the plurality of sequential areas, a random mapping table including information about a logical address of data stored in the random area, and combined data information including information about dummy data stored in the plurality of sequential areas;” Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0010], [0023], [0039], [0051], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associated to addresses at which to perform program operations in the non-volatile memory array “and a memory controller configured to acquire read data, corresponding to a read request input from the host, from at least one of the random area and a sequential area corresponding to a logical address included in the read request among the plurality of sequential areas, depending on whether the logical address included in the read request is included in the combined data information, and to provide the read data to the host.” Jain [0067], [0068] (also see [0004], [0069], [0070] ) discloses a non-volatile memory which stores data as random data and as sequential data. Further, Jain [0031], [0042], [0067], claim 2 discloses controller configured to retrieve read data sequentially from non-volatile memory using logical addresses in read command provided by host. Additionally, Jain Figure 2 element 206, 208, 210, [0029], [0068], [0082], (see also [0023], [0039], [0051], [0052], [0089], [0090]) discloses management tables stored in RAM containing logical to physical (LTP) and physical to logical (PTL) address translations associating host provided LBAs to the non-volatile memory addresses (i.e. both of random or sequential data) at which to perform access operations



Allowable Subject Matter

Claim(s) 15-18 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims "wherein the memory controller is configured to, when the dummy data is stored in a sequential area corresponding to a logical address included in the write request, control the buffer memory device and the memory device so that sub-data of the write data is stored in the random area, a size of the sub-data corresponding to a size of the dummy data.”
Claim(s) 15-18would be allowable if the 112b rejection above is overcome.






Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190066791 A1 LOG DATA STORAGE FOR FLASH MEMORY, Papa.
US 20180293007 A1 DATA STORAGE DEVICE AND OPERATING METHOD THEREOF, Jeon.
US 10528469 B2 Memory System For Writing Data Based On Types Of Command And Data And Operating Method Of The Same, Koo.
US 20160132387 A1 DATA ACCESS METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS, Yeh.
US 20130027802 A1 METHOD AND APPARATUS FOR DATA SECTOR CLUSTER-BASED DATA RECORDING, Kim.
US 20130067144 A1 CONTROLLER FOR STORAGE APPARATUS AND CONTROLLING METHOD FOR STORAGE APPARATUS, Namba.
US 20150253990 A1 METHOD FOR IMPROVING PERFORMANCE OF A FEW DATA ACCESS ON A LARGE AREA IN NON-VOLATILE STORAGE DEVICE, Yen.
US 20180067691 A1 METHODS FOR ATOMIC WRITES IN AN SSD (SOLID STATE DISK) SYSTEM AND APPARATUSES USING THE SAME, Zhou.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        09/23/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132